Case 1:18-cr-00425-JFK Document 77 Filed 04/01/21 Page 1 of 1

Ce
ite &
Cj

    
 

Treat Par
ge tA YP FS,
oe OER oes

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

seu Skee A te NO SR io
:

Dries tet

 

 

Stn xX “ty ra ee
UNITED STATES OF AMERICA : west ven renadlonrteene ’ .
~against- : No. 18 Cr. 425 (JFK)
LAWRENCE MCAFEE, : ORDER

Defendant. :
ee ae ee cn ie ee ne ee ne ee ee xX

JOHN F. KEENAN, United States District Judge:

The conference scheduled for April 7, 2021 at 11:00 a.m.
will be in-person in Courtroom 20-C. Accordingly, Defendant,
Defense Counsel, Counsel for the Government, and representatives
from the New York and New Jersey Pretrial Services offices
involved in Defendant’s supervision shall appear for the
conference. If the New Jersey Pretrial Services representative
cannot reasonably appear in-person, he/she may appear by phone.
By no later than 5:00 p.m. on April 6, 2021, Pretrial Services
shall provide the Court with a written memorandum advising the

Court of all relevant information regarding Defendant’s pretrial

release.

SO ORDERED.

Dated: New York, New York °
April 1, 2021 A]

 

 

John F.’ Keenan
United States District Judge

 

 
